DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2019 and 10/19/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourtane (9,616,772) in view of Bartels (EP0222128). Regarding claims 14 and 25, Hourtane discloses a current collector device (5) for mounting on a vehicle (1) to transmit electric power between a current conductor (5) located in the surface of a road (2) and the vehicle, wherein the current collector device comprises: - a base (fig. 1) for connecting the current collector device to the vehicle; - an elongated current collector arm (fig. 1, 5) that is in operable connection with the base; - a current collector pick-up head (fig. 1) attached to the elongated current collector arm distally from the base. Hourtane discloses the current collector set forth above, but does not disclose the vane. However, Bartels does disclose the vane (22). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the vane disclosed in Bartels to provide a teaching in view of Hourtane. The motivation for .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourtane (9,616,772) in view of Bartels (EP0222128) in view of Buehs et al. (2015/0321563). Hourtane discloses the current collector set forth above, but does not disclose the vertical and transverse displacement of the current collector. However, Buehs does disclose the displacement (see para. 22). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the actuator disclosed in Buehs to provide a teaching in view of Hourtane. The motivation for doing so would have been to be able to move the collector in multiple different directions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
	/Jason C Smith/               Primary Examiner, Art Unit 3617